Citation Nr: 0105427	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee total 
arthroplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from March 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for 
service connection for left knee total arthroplasty.  

In November 2000, a videoconference hearing was held before 
the undersigned, who was designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c), (e)(1) (West 
Supp. 2000).  

The veteran and his representative contend that service 
connection is warranted for a left knee disorder based on 
service incurrence.  The veteran maintains that he was hit by 
a concussion grenade and sustained shrapnel injury to his 
left knee.  

The veteran's separation examination shows shrapnel injury to 
his right leg.  The veteran testified at his videoconference 
hearing in November 2000, that he never sustained any injury 
to his right leg, and that the only shrapnel injury he ever 
sustained occurred to his left leg when he was hit with a 
concussion grenade.  Since service, he states he has never 
been treated by VA, but he did receive treatment in Michigan 
from an orthopedic surgeon, Milton Green, M.D., and underwent 
surgery of the left knee in May 1999, in Florida by R. 
Hidalgo, M.D.  The records from Dr. Hidalgo are associated 
with the claims folder, but the records from Dr. Green that 
the veteran was to obtain have not been received by VA.  
Also, the evidence of record does not show he has been 
examined by VA with regard to his left knee complaints.  
Hence, an examination is indicated.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated him 
for his left knee complaints since his 
separation from service.  After obtaining 
an appropriate release from the veteran 
for each provider, request the complete 
clinical records of all such treatment, 
specifically those of examination and x-
ray reports performed by Dr. Milton 
Green, if any.  If requests for any 
records are not successful, advise the 
veteran and his representative that VA 
was unable to obtain the identified 
records; explain efforts undertaken by VA 
to obtain the records; and afford the 
veteran the opportunity to submit any 
outstanding private records himself. 

2.  Schedule the veteran for a VA orthopedic 
examination to determine the etiology of his 
claimed left knee disability.  The claims 
folder, including a copy of this remand, is 
to be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically address the etiology of any 
current left knee disability, indicating 
whether it is at least as likely as not 
related to a shrapnel injury in service.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached.  

3.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

4.  Readjudicate the veteran's claim on 
the merits.  If it remains denied, 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


